ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
The McCarty Corporation                      )      ASBCA No. 57992
                                             )
Under Contract No. W912HN-06-C-0074          )

APPEARANCES FOR THE APPELLANT:                      Joseph P. Dirik, Esq.
                                                     Fulbright & Jaworski LLP
                                                     Dallas, TX

                                                    William J. Wolf, Esq.
                                                     Bugg & Wolf, P.A.
                                                     Durham, NC

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Laura J. Arnett, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Savannah

                                  DISMISSAL ORDER

       The parties have settled their dispute. The appeal is dismissed with prejudice.

       Dated: 9 September 2014




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 57992, Appeal of The McCarty
Corporation, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals